Dissenting Opinion by
Price, J:
I must dissent from the majority opinion. I do not perceive the limitations the majority feels are present in the exception to the Pennsylvania anti-wiretapping statute.1 The wording is clear and unambiguous and contains absolutely no mention of the limitations placed upon it in the majority’s opinion. The exception states:
“Nothing in this act shall be interpreted to apply to acts done by personnel of any telephone or telegraph carrier in the performance of their duties in connection with the construction, maintenance or operation of a telephone or telegraph system.”2
Even if I were to ignore the clear language of the statute and assume arguendo, that the majority’s requirements are correct, I would still be forced to dissent because I see no unreasonable conduct on the part of Bell Telephone Company’s employees. My interpretation of the facts differs markedly from those recited by the majority, and I feel an extensive restatement is, therefore, mandated.
During routine tests, intended to check the working order of the telephone trunk lines, a Bell Telephone Company employee working in West Chester, discovered *554unusual multifrequency sounds emanating from these lines. After these strange sounds were repeated for several days, the employee notified his superior, who in turn contacted the company security officer.
The security officer, Mr. Beam, joined the personnel at West Chester and after hearing the unusual sounds determined, in his expert opinion, that an electronic device called a “blue box” was being used to illegally gain access to long distance telephone lines. By use of the “blue box”, the normal billing procedures used by the telephone company are circumvented. A trace of the call indicated that it came from the home of Kenneth Spacil.
Bell Telephone Company then launched an investigation to determine the extent of this particular “blue box” operation. In all, some 47 users of the “blue box” were identified. As a major part of their investigation, Bell Telephone employees placed taps on the appellees’ telephones. The tap on the Spacil telephone was in operation 24 hours a day during the month of the investigation. However, Mr. Beam testified that although the tap was on 24 hours a day, actual monitoring was not conducted at all times. In addition to the monitoring, the telephone company also recorded some of the telephone conversations. Mr. Beam testified that the sole purpose of the recording was to aid in identification of the users of the illegal device.
Although both legal and illegal calls could have been monitored and taped, Mr. Beam testified several times that he was only concerned with illegal calls. The majority seems to indicate that the telephone company engaged in a bugging operation utilizing, at best, a random selection of which calls would be monitored. However, there is considerable testimony concerning the ability to distinguish illegal calls from legal ones without actually listening to the content of the conversations. For example, the following excerpt, wherein one of the defense attorneys is questioning Mr. Beam, demonstrates this fact:
*555“Q. How could you possibly select on only the persons who were trespassing on the lines as opposed to those who were legitimate users ?
A. We knew when the call was trespassed or perhaps being trespassed by the 800 code being first accessed and being decoded by the D.R. 35. At the same time, before any connection onto the network for a completion of the call, the third number would be given and it became all but one hundred percent that that’s— third number fraud was being committed.
We did have the capability that a legitimate call could have been monitored or overheard. But, again, I did not and was not concerned with any calls that woud be dialed direct without the digit one or if the sur-number was or if the number was given to the CAMA operator and if it was not an 800 call.
Q. You are saying that you can distinguish or could distinguish between what you call trespass calls and what was not?
A. Yes, there was that capability.”3 (emphasis added)
Mr. Beam testified, in effect, that the taping equipment was turned off when legal calls were made, and was not reactivated until another illegal call was made.4 The quote referred to by the majority: “Q. You had to identify it as a trespass call by listening to the substance of it? A. That’s right. And when we were in, I mean, this is what [sic] basically what I would do.”5 was part of the dialogue concerning the use of the tape recorder. I do not view this quote as a final and absolute indicator that all calls, legal and illegal, were monitored to some extent.
Even if we acknowledge that there is inconsistency in the testimony concerning which calls were monitored, I cannot agree with the majority’s statements that, . . the *556only means of identifying the call as illegal was by listening to its substance. . . . [N]o attempt was made to minimize the intrusion.” The testimony to the opposite is simply too extensive and detailed to ignore.6
The legislature was aware of the overwhelming problems caused the telephone company by the enactment of the statute prohibiting wiretapping. To compensate, the legislature also enacted the exception. Bell Telephone Company was merely exercising its options under the statute, and I am somewhat amazed at the ensuing controversy. The exception does not permit indiscriminate wiretapping by law enforcement officers, nor does it allow the fruits of the tapping to be used for any purpose save that of preventing fraud against the telephone company. The rights extolled by the majority are placed in no danger by these tapping activities.
The majority, in its conclusion, seems to indicate that to disagree with its conclusion is an act bordering on sedition. I do not so view it, for I do not perceive our charge to be to so jealously guard the individual that we do damage to the very free society we are sworn to protect. We must, when diverting the sword of justice, be certain our decisions sharpen the tools of justice and not dull them into meaningless objects. I believe the lower court errbd in suppressing the evidence obtained by use of the monitoring, and would, therefore, reverse the suppression order and allow the Commonwealth to use the evidence.

. Act of July 16, 1957, P.L. 956, No. 411, §1 (18 P.S. §3742), repealed, Act of Dec. 6, 1972, P.L. 1482, No. 334, §5.


. See n. 1, supra.


. NT 191-192.


. NT 239-240.


. NT 241.


. NT 191-192, 238-242.